DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10/592958. Although the claims at issue are not identical, they are not patentably distinct from each other because both patent and application claim the same invention with very similar language.

App 16/780311
Pat. 10/592958
A system comprising: at least one processor configured to
 An information processing apparatus comprising: at least one processor configured to

obtain user preference information and a plurality of content characteristic information; and 
generate display information to display a list identifying a plurality of recommended contents including a television program or a content available on a network, a common 


the plurality of recommended contents is determined based on the user preference information and the plurality of content characteristic information,
the supplemental information includes content-specific information for the at least one of the plurality of recommended contents, the content-specific information including a name of the at least one of the plurality of recommend contents and additional information for only one of the plurality of recommended contents.

the supplemental information includes content-specific textual information and a plurality of stars adjacent to the content-specific textual information, for said at least one of the plurality of recommended contents, the content-specific textual information including a name of said at least one of the plurality of recommend contents and additional textual information associated with said at least one of the plurality of recommended contents, and 

the display information includes the additional textual information for only one of the plurality of recommended contents.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolawa et al (US Pat. 6,370,513) (Eff filing date of app: 6/28/1999) (Hereinafter Kolawa) in view of Yamamoto (US Pub. 2005/0165782) (Eff filing date of app: 11/15/2004) and further in view of Fink (US Pub. 2005/0049917) (Eff filing date of app: 8/28/2003).

As to claims 2, 14, and 21, Kolawa teaches a system comprising: 
at least one processor configured to 
generate display information to display a list identifying a plurality of recommended contents including a television program or a content available on a network (see fig. 7, character 420 where vector are compare to find a match and see abstract “A user preference vector is compared against a product vector” and col. 3, lines 21-24, col. 2, ln 24-30, " movie"), wherein 
the plurality of recommended contents is determined based on user preference information and a plurality of content characteristic information (see fig. 7, character 420 where vector are compare to find a match and see abstract “A user preference vector is compared against a product vector” and col. 3, lines 21-24), and 
the supplemental information includes content-specific information for the at least one of the plurality of recommended contents, the content-specific information including a name of the at least one of the plurality of recommend contents and additional information for only one of the plurality of recommended contents (see col. 6, ln 64-67 and col. 7, ln 1-8, “Each product vector is further associated with additional information about the product also stored in the recommendation database 32, or alternatively, in a separate database. FIG. 5 is a conceptual layout diagram detailing the organization of product information in the recommendation database 32. As illustrated in FIG. 5, the products are categorized into broad categories 50, such as music, movies, recipes, books, and the like.”).

Kolawa does not expressly teach, a common recommendation reason for the plurality of recommended contents, and supplemental information for at least one of the plurality of recommended contents.
Yamamoto teaches information processing apparatus selects a proper content (see abstract), in which he teaches, a common recommendation reason for the plurality of recommended contents, and supplemental information for at least one of the plurality of recommended contents (see p. 23; presents the recommended content with a reason for the recommendation and p. 28 and 38 present a reason for the recommendation).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Kolawa by the teaching of Yamamoto, because, a common recommendation reason for the plurality of recommended contents, and supplemental information for at least one of the plurality of recommended contents, would enable the user to see why the content is recommended without going further and the user can make a faster decision about the content.

As to claims 3 and 15, Kolawas as modified teaches the system further comprising: a display device; wherein the at least one processor is configured to output the display information to the display device (see Kolawa, fig. 1).

As to claims 4, and 16, Kolawas as modified teaches wherein the display information further includes a content-specific recommendation reason (see Yamamoto, p. 23; “presents the recommended content to the user, the presentation means may also present a reason for the recommendation”).
As to claims 5 and 17, Kolawas as modified teaches wherein the at least one processor is configured to generate at least one of the content characteristic information based on metadata 

As to claims 6 and 18, Kolawas as modified teaches wherein the at least one processor is configured to generate the user preference information based on information input by a user (see col. 7, ln 39-41, “Referring back to FIG. 2, a user vector creation/update subsystem 34 allows the creation and update of user preference vectors.”).

As to claims 7 and 19, Kolawas as modified teaches wherein the at least one processor is configured to generate the user preference information based on at least one of (i) a content previously purchased by a user or (ii) one or more elements of electronic content previously accessed by the user (see Kolawa, abstract and col. 12, lines 16-18, purchased by the user).

As to claims 8, and 20, Kolawas as modified teaches wherein the common recommendation reason comprises an identification of at least one of a content previously purchased by a user or a content previously accessed by the user (see Kolawa, col. 12, lines 18-34; where the item purchased with be added to the user preferences and It will be use as a reason to recommend other items to shop).

As to claim 9, Kolawas as modified teaches wherein the at least one processor is configured to determine the plurality of recommended contents by identifying a plurality of candidate reasons for identifying the plurality of recommended contents (see Kolawa, fig. 7, character 490; list of items for selection); 

calculating sums of the metrics for the candidate reasons (see Kolawa, fig. 7, character 470; multiply weight).

As to claim 10, Kolawas as modified teaches wherein the at least one processor is configured to identify a candidate reason of the candidate reasons associated with a maximum of the calculated sums as the common recommendation reason for identifying the plurality of recommended contents (see Kolawa, fig. 7, character 480; where the computation is use to identify the recommended item).

As to claim 11, Kolawas as modified teaches wherein the at least one processor is configured to establish a subset of the candidate reasons as reasons for identifying the plurality of recommended contents (see Yamamoto, p. 190).

As to claim 12, Kolawas as modified teaches wherein the at least one processor is configured to determine the at least one of the plurality of recommended contents based on an attribute common to the user preference information and the content characteristic information associated with the at least one of the plurality of recommended contents (see Kolawa, col. 3, lines 5-19 where attributes of the user and product are match to find a recommended item).

As to claim 13, Kolawas as modified teaches wherein the content-specific information comprises information about a level of similarity with regard to the user preference information (see Kolawa, abstract, user preferences,”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Belix M Ortiz
Patent Examiner
Art Unit 2164

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164